                                      REDACTED
         Case 2:18-cv-01844-GW-KS Document         VERSION
                                           424 Filed          OF DOCUMENT
                                                     09/10/19 Page 1 of 14 Page ID #:26368
                                                     PROPOSED TO BE FILED UNDER SEAL

             1       COOLEY LLP                                 COOLEY LLP
             2       HEIDI L. KEEFE (178960)                    MICHAEL G. RHODES (116127)
                     (hkeefe@cooley.com)                        (rhodesmg@cooley.com)
             3       MARK R. WEINSTEIN (193043)                 101 California Street
             4       (mweinstein@cooley.com)                    5th Floor
                     MATTHEW J. BRIGHAM (191428)                San Francisco, CA 94111-5800
             5       (mbrigham@cooley.com)                      Telephone: (415) 693-2000
             6       LOWELL D. MEAD (223989)                    Facsimile: (415) 693-2222
                     (lmead@cooley.com)
             7       3175 Hanover Street
             8       Palo Alto, CA 94304-1130
                     Telephone: (650) 843-5000
             9       Facsimile: (650) 849-7400
           10
                     Attorneys for Defendants
           11        FACEBOOK, INC., WHATSAPP
                     INC., and INSTAGRAM, LLC
           12
           13                                  UNITED STATES DISTRICT COURT
           14                                 CENTRAL DISTRICT OF CALIFORNIA
           15                                           WESTERN DIVISION
           16          BLACKBERRY LIMITED,                      Case No. 2:18-cv-01844-GW-KS
           17                           Plaintiff,             FACEBOOK, INC.’S RESPONSE TO
           18                                                  BLACKBERRY LIMITED’S OPENING
                             v.                                BRIEF REGARDING INADEQUACY OF
           19                                                  FACEBOOK’S DISCOVERY RELATING
                       FACEBOOK INC., WHATSAPP                 TO U.S. PATENT NO. 7,372,961
           20          INC., and INSTAGRAM, LLC,
                                                               Hearing Date: September 17, 2019
           21                         Defendants.              Judge: Karen L. Stevenson
                                                               Ctrm: 580
           22
           23
           24
           25
           26
           27
           28
  COOLEY LLP
ATTO RNEY S AT LAW
                                                                      FACEBOOK’S RESP. TO BLACKBERRY’S BRIEF RE
                     Case No. 2:18-cv-01844-GW-KS
   PALO AL TO                                                           INADEQUACY OF DISCOVERY RE ‘961 PATENT
         Case 2:18-cv-01844-GW-KS Document 424 Filed 09/10/19 Page 2 of 14 Page ID #:26369



             1                                                     Table of Contents
             2                                                                                                                         Page
             3       I.     THE SCOPE OF ACCUSED PRODUCTS AND RELATED
                            DISCOVERY ...................................................................................................... 1
             4              A.   Facebook Has Provided Fulsome Discovery Responses .......................... 1
             5              B.   BlackBerry Is Not Entitled To Discovery Beyond Facebook
                                 Messenger.................................................................................................. 3
             6       II.    BLACKBERRY’S ALLEGATIONS OF SPOLIATION FAILS ....................... 6
             7              A.   Facebook Took Reasonable Steps To Preserve And Produce Data ......... 7
             8              B.   Any Allegedly Lost Information Has Been Replaced .............................. 7
                            C.   BlackBerry Has Not Been Prejudiced By Any Allegedly Lost Data ....... 8
             9              D.   Facebook Did Not Act With Intent To Deprive BlackBerry of Data ....... 9
           10        III.   CONCLUSION ................................................................................................. 10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
  COOLEY LLP
ATTO RNEY S AT LAW
                                                                                i
   PALO AL TO
         Case 2:18-cv-01844-GW-KS Document 424 Filed 09/10/19 Page 3 of 14 Page ID #:26370



             1                                                 TABLE OF AUTHORITIES
             2
                                                                                                                                             Page(s)
             3
                     Cases
             4
                     Am. GNC Corp. v. LG Elecs. U.S.A., Inc.,
             5
                       Case No. 17CV1090-BAS(BLM), 2017 WL 6507757 (S.D. Cal. Dec.
             6         18, 2017) .................................................................................................................... 6
             7       ASUS Comp. Int’l v. Round Rock Res., LLC,
             8         Case No. 12-cv-02099 JST (NC), 2014 WL 1463609 (N.D. Cal. Apr.
                       11, 2014) .................................................................................................................... 4
             9
                     Enplas Display Device Corp. v. Seoul Semiconductor Co.,
           10
                       3:13-cv-05038-NC, Dkt. 90 (N.D. Cal. Mar. 20, 2015) ............................................ 5
           11
                     LG Elecs., Inc. v. Hitachi, Ltd.,
           12          No. 5:07CV90, 2009 WL 10677426 (E.D. Tex. Mar. 2, 2009) ................................ 5
           13
                     Mediatek, Inc. v. Freescale Semiconductor, Inc.,
           14          No. 11-5341 YGR (JSC), 2013 WL 588760 (N.D. Cal. Feb. 13, 2013) ................... 4
           15        Microunity Systems Engineering, Inc. v. Advanced Micro Devices, Inc.,
           16          2:06-cv-00486-TJW, Dkt. 38 (E.D. Tex. May 23, 2007) .......................................... 6
           17        Panavision Imaging, LLC v. OmniVision Techs., Inc.,
                       Case No. CV09-1577 DMG, 2010 WL 11507883 (C.D. Cal. June 7,
           18
                       2010) .......................................................................................................................... 5
           19
                     Uniloc USA, Inc. v. Apple Inc.,
           20          Nos. C 18-00360, -00363, -00365, -00572 WHA, 2018 WL 3219486
           21          (N.D. Cal. July 2, 2018)............................................................................................. 4
           22        Other Authorities
           23        Fed. R. Civ. P. 37(e) ............................................................................................... 6, 8, 9
           24
           25
           26
           27
           28
  COOLEY LLP
ATTO RNEY S AT LAW
   PALO AL TO
                                                                                      ii
         Case 2:18-cv-01844-GW-KS Document 424 Filed 09/10/19 Page 4 of 14 Page ID #:26371



             1             Facebook hereby responds to BlackBerry’s Opening Brief Regarding Inadequacy
             2       of Facebook’s Discovery Relating to U.S. Patent No. 7,372,961. (Dkt. 387.)
             3       I.    THE SCOPE OF ACCUSED PRODUCTS AND RELATED DISCOVERY
             4             With fewer than six weeks left in discovery, BlackBerry, for the first time
             5       claimed that Facebook failed to provide fulsome discovery for the ’961 patent.
             6       BlackBerry’s motion should be denied for at least two independent reasons. First,
             7       Facebook provided a fulsome response to each and every one of BlackBerry’s discovery
             8       requests. Throughout this litigation Facebook has produced over
             9                                                                 And specifically, with respect
           10        to the ’961 patent, Facebook has provided two witnesses for deposition, who provided
           11        over six hours of testimony each. Second, BlackBerry is not entitled to discovery
           12        beyond Facebook Messenger—what it defined as the accused product and what thus
           13        governs the scope of discovery. BlackBerry is not entitled to shift the scope of its
           14        infringement theories now.
           15              A.     Facebook Has Provided Fulsome Discovery Responses
           16              It is well understood that in a patent case, the infringement contentions provide
           17        the bounds of discovery. For example, Judge Guilford’s patent rules (which govern this
           18        case) require an identification of “each Accused Instrumentality” and the “identification
           19        shall be as specific as reasonably possible.” S.P.R. 2.1.2. The Plaintiff also has to
           20        provide “[a] chart identifying specifically where each limitation of each asserted claim
           21        is found within each Accused Instrumentality.” S.P.R. 2.1.3. Defendants then have an
           22        obligation to produce documentation “sufficient to show the operation of any aspects
           23        or elements of an Accused Instrumentality identified by the patent claimant’s S.P.R.
           24        2.1.3 chart.” See S.P.R. 2.6.1.
           25              BlackBerry’s infringement contentions for the ’961 patent specifically accused
           26        and only charted the “Facebook Messenger (‘FBM’) application and related Facebook
           27
           28
  COOLEY LLP
ATTO RNEY S AT LAW
   PALO AL TO
                                                                1
         Case 2:18-cv-01844-GW-KS Document 424 Filed 09/10/19 Page 5 of 14 Page ID #:26372



             1       backend servers and systems.” 1 (Dkt. 386-2, Ex. 2, Pl.’s Prelim. Inf. Cont. at Ex. 961-
             2       1.) And it is this identification that shaped Facebook’s discovery responses. For
             3       example, BlackBerry’s November 9, 2018 Requests for Production sought “Documents
             4       sufficient to show any Facebook product or service that uses OpenSSL for encryption”
             5       (Dkt. 386-6, Ex. 5, Pl.’s Second Set of Req. for Prod. No. 53); “Documents sufficient
             6       to show each version of OpenSSL used by any Facebook product or service” (Id., Req.
             7       for Prod. No. 54); and “Documents sufficient to show Facebook’s use of the Elliptic
             8       Curve Diffie-Helman Exchange (ECDHE) protocol for key exchange in any Facebook
             9       product or service.” (Id., Req. for Prod. No. 56.) As noted in BlackBerry’s motion,
           10        Facebook agreed to produce documents responsive to each of these requests. But what
           11        BlackBerry fails to mention is that Facebook’s agreement to produce documents was
           12        limited to uses by “Facebook products or services identified in the First Amended
           13        Complaint or Plaintiff’s Supplemental Infringement Contentions” and that Facebook
           14        further specifically stated that it “will not produce documents relating to any product or
           15        service not identified in Plaintiff’s Infringement Contentions or any supplementation
           16        thereto.”2 (Ex. 1, Def.’s Rsp to Pl.’s Second Set of Req. for Prod. Nos. 53, 54, 56.) At
           17        the time of Facebook’s response, it had already made available its source code relating
           18        to Facebook Messenger, which was the only identified accused product.3                 Thus,
           19        Facebook provided fulsome answers to each of these requests for production. And,
           20        importantly, BlackBerry did not object.
           21               Similarly, with respect to its responses to the discovery served in June and July,
           22        1
                       The plain language of BlackBerry’s infringement contentions shows that the
                     “backend servers and systems” are accused only to the extent that they serve the
           23        Facebook Messenger Application, as it has accused. That is, only those backend
                     servers and systems used for the transmission/receipt of FBM messages are properly
           24        included.
                     2
                       In addition to this specific objection, Facebook noted in its General Objection that it
           25        is “willing to meet and confer to clarify BlackBerry’s understanding of the Accused
                     Products when BlackBerry provides its Infringement Supplemental Contentions.”
           26        BlackBerry   never asked to meet and confer.
                     3
                       In July of 2019, BlackBerry purported to serve Second Supplemental Infringement
           27        Contentions specifically naming products beyond Facebook Messenger. Facebook
                     has moved to strike these contentions. (Dkt. 376.) Facebook will supplement its
           28        discovery responses if BlackBerry is allowed to expand its infringement contentions.
  COOLEY LLP
                                                                          FACEBOOK’S RESP. TO BLACKBERRY’S BRIEF RE
ATTO RNEY S AT LAW   Case No. 2:18-cv-01844-GW-KS               2
   PALO AL TO                                                               INADEQUACY OF DISCOVERY RE ‘961 PATENT
         Case 2:18-cv-01844-GW-KS Document 424 Filed 09/10/19 Page 6 of 14 Page ID #:26373



             1       2019, Facebook’s response to Interrogatory No. 8 specifically noted that “
             2
             3                                        (Dkt. 387, Ex. 12, Def.’s Resp. to Pl.’s Fourth Set of
             4       Interrogs. at 6) and its responses to Requests for Production Nos. 180-182 stated, inter
             5       alia, that Facebook “further object to this Request to the extent that it seeks information
             6       not relevant to the Accused Features and beyond the scope of the current litigation.”
             7       (See, e.g. Ex. 2, Def.’s Resp. to Pl.’s Fifth Set of Req. for Prod. No. 182.)
             8              BlackBerry’s sole argument for why Facebook’s discovery responses are
             9       insufficient is that Facebook improperly limited the scope of the case to Facebook
           10        Messenger.      But BlackBerry’s behavior at each stage of the litigation confirms
           11        Facebook’s understanding—beginning with its April 2018 Amended Complaint
           12        alleging that its improved cryptographic techniques “provide the trust necessary for user
           13        adoption of a messaging platform for their communication needs”, see Dkt. 15,
           14        BlackBerry’s First Amended Complaint, ¶¶ 2-8 (describing BlackBerry’s alleged
           15        innovations and intellectual property in messaging), ¶ 5 (alleging innovations in
           16        cryptographic techniques allowed for adoption of messaging), to BlackBerry only
           17        including—and charting—Messenger in its infringement contentions, to BlackBerry
           18        seeking only Messenger usage data for the ’961 patent. (Ex. 2, Pl.’s Req. for Prod. Nos.
           19        125-126.) It was not until July 2019—more than a year after the case was filed and less
           20        than two months before discovery closed—that BlackBerry murmured for the first time
           21        that other products were in the case. In light of BlackBerry’s behavior, its allegation
           22        that “Facebook has hid the ball regarding the scope and extent of its use of the accused
           23        instrumentalities under BlackBerry’s ’961 Patent” is troubling. If anyone “hid the ball,”
           24        it is BlackBerry.
           25               B.     BlackBerry Is Not Entitled To Discovery Beyond Facebook Messenger
           26               BlackBerry’s argument that it is entitled to discovery beyond Facebook
           27
           28
  COOLEY LLP
                                                                          FACEBOOK’S RESP. TO BLACKBERRY’S BRIEF RE
ATTO RNEY S AT LAW   Case No. 2:18-cv-01844-GW-KS               3
   PALO AL TO                                                               INADEQUACY OF DISCOVERY RE ‘961 PATENT
         Case 2:18-cv-01844-GW-KS Document 424 Filed 09/10/19 Page 7 of 14 Page ID #:26374



             1       Messenger should be rejected for at least three reasons.4 First, as discussed above,
             2       BlackBerry’s infringement contentions only specifically identified Facebook
             3       Messenger as the accused product, and Facebook was entitled to rely on this
             4       identification. See, ASUS Comp. Int’l v. Round Rock Res., LLC, Case No. 12-cv-02099
             5       JST (NC), 2014 WL 1463609, at *7 (N.D. Cal. Apr. 11, 2014) (“It was not unreasonable
             6       for ASUS to believe that only those products specifically identified in parentheticals by
             7       model number, organized by series, were the accused products. ASUS would be
             8       prejudiced by adding new products into the case at this late stage, and RR has not
             9       demonstrated that its failure to name the products was justified.”); Mediatek, Inc. v.
           10        Freescale Semiconductor, Inc., No. 11-5341 YGR (JSC), 2013 WL 588760, at *1-2
           11        (N.D. Cal. Feb. 13, 2013) (denying plaintiff’s request for discovery on products not
           12        specifically identified in its infringement contentions, but instead were defined in terms
           13        of “infringing features”). Second, BlackBerry should not be allowed to shift the burden
           14        onto Facebook to guess as to scope of discovery simply because BlackBerry improperly
           15        used open-ended language in its contentions. Uniloc USA, Inc. v. Apple Inc., Nos. C
           16        18-00360, -00363, -00365, -00572 WHA, 2018 WL 3219486, at *3 (N.D. Cal. July 2,
           17        2018). Third, to the extent BlackBerry was entitled to discovery on reasonably similar
           18        products, BlackBerry failed to act diligently in seeking this discovery. Many of the
           19        responses that BlackBerry seeks to compel were served more than 10 months ago, yet
           20        BlackBerry never alleged any deficiency, and never sought to compel. The remaining
           21        discovery, which seeks inter alia, an identification of the use of OpenSSL cryptographic
           22        libraries and appears to be the crux of BlackBerry’s motion, was not served until June
           23        25, 2019 (Ex. 2, Pl.’s Req. for Prod. Nos. 180-182) and July 3, 2019 (Dkt. 386-11, Ex.
           24        10, Interrog. No. 8)—more than 15 months after this case was filed and shortly before
           25        4
                      While BlackBerry was not entitled to discovery beyond Facebook Messenger, due to
                     BlackBerry’s sweeping infringement allegations across nine patents, Facebook
           26        produced
           27
                                                                  Thus, BlackBerry had every
           28        opportunity to review and timely accuse new products.
  COOLEY LLP
                                                                          FACEBOOK’S RESP. TO BLACKBERRY’S BRIEF RE
ATTO RNEY S AT LAW   Case No. 2:18-cv-01844-GW-KS               4
   PALO AL TO                                                               INADEQUACY OF DISCOVERY RE ‘961 PATENT
         Case 2:18-cv-01844-GW-KS Document 424 Filed 09/10/19 Page 8 of 14 Page ID #:26375



             1       the close of fact discovery. Facebook collected and produced information responsive
             2       to these requests at that time. (See, infra at 1-3.)
             3               To be clear, Facebook provided broad discovery beyond Facebook Messenger
             4       regarding the extent of Facebook’s
             5
             6               and waited a year before taking the deposition of Facebook’s 30(b)(6) witness.
             7       See, e.g., Enplas Display Device Corp. v. Seoul Semiconductor Co., 3:13-cv-05038-NC,
             8       Dkt. 90 (N.D. Cal. Mar. 20, 2015) (denying discovery into similar products that were
             9       not publicly available when patentee failed to exercise diligence in ascertaining the
           10        scope of the products.) This delay is critical and fatal to BlackBerry’s argument.
           11
           12
           13
           14
           15
           16                The cases cited by BlackBerry are inapposite. None of them involve facts in
           17        which a Defendant provided
           18
           19                                         and none of them involved a plaintiff failing to timely
           20        seek to amend its infringement contentions. For example, in both Panavision Imaging,
           21        LLC v. OmniVision Technologies, Inc. and LG Electronics, Inc. v. Hitachi, Ltd. the
           22        defendants provided no discovery regarding products not specifically accused, and the
           23        plaintiffs promptly brought discovery deficiencies to the Court’s attention. Panavision
           24        Imaging, LLC v. OmniVision Techs., Inc., Case No. CV09-1577 DMG (CTx), 2010 WL
           25        11507883, at *4-5 (C.D. Cal. June 7, 2010); LG Elecs., Inc. v. Hitachi, Ltd., No.
           26        5:07CV90, 2009 WL 10677426, at *1-3 (E.D. Tex. Mar. 2, 2009). In American GNC,
           27        5
                         BlackBerry admits in its opposition to Facebook’s motion to strike that when it
           28                                          (Dkt. 414 at 2.)
  COOLEY LLP
                                                                            FACEBOOK’S RESP. TO BLACKBERRY’S BRIEF RE
ATTO RNEY S AT LAW   Case No. 2:18-cv-01844-GW-KS                5
   PALO AL TO                                                                 INADEQUACY OF DISCOVERY RE ‘961 PATENT
         Case 2:18-cv-01844-GW-KS Document 424 Filed 09/10/19 Page 9 of 14 Page ID #:26376



             1       the defendant only provided information for a handful of the fifty-plus accused products
             2       and claimed it did not possess the technical documents requested. Am. GNC Corp. v.
             3       LG Elecs. U.S.A., Inc., Case No. 17CV1090-BAS(BLM), 2017 WL 6507757, at *5
             4       (S.D. Cal. Dec. 18, 2017). Here, Facebook provided
             5                                                                                                   s,
             6       and then failed to timely identify those additional accused products to
             7       Facebook. Further, BlackBerry’s reliance on Microunity Systems Engineering, Inc. v.
             8       Advanced Micro Devices, Inc., 2:06-cv-00486-TJW, Dkt. 38 (E.D. Tex. May 23,
             9       2007)—a sua sponte order from another circuit regarding discovery generally—is
           10        misplaced because there the order was issued at the start of the case—before the parties
           11        were even close to the end of discovery. Indeed, the discovery deadline in Microunity
           12        was nearly two years from the date of the cited order, a far cry from the present situation
           13        where Facebook
           14
           15                                       Microunity, 2:06-cv-00486-TJW, Dkt. 70 (E.D. Tex. Nov.
           16        19, 2007).
           17        II.    BLACKBERRY’S ALLEGATIONS OF SPOLIATION FAILS
           18               BlackBerry’s motion also cavalierly accuses Facebook of spoliation and seeks
           19        the extreme remedy of sanctions without any factual basis. (Dkt. 387 at 14-16.) And
           20        the only legal authority BlackBerry relies on is outdated. The current Federal Rule of
           21        Civil Procedure 37(e) provides “upon finding prejudice to another party from loss of
           22        the information, [the court] may order measures no greater than necessary to cure the
           23        prejudice” and the court may provide evidentiary sanctions “only upon finding that the
           24        party acted with the intent to deprive another party of the information’s use in the
           25        litigation[,]” but most importantly, neither of these remedies come into play unless “a
           26        party failed to take reasonable steps to preserve it, and it cannot be restored or replaced
           27        through additional discovery.”      (Fed. R. Civ. P. 37(e) (Dec. 1, 2015).) BlackBerry
           28        cannot show that Facebook failed to take reasonable steps to preserve the data, that it is
  COOLEY LLP
                                                                          FACEBOOK’S RESP. TO BLACKBERRY’S BRIEF RE
ATTO RNEY S AT LAW   Case No. 2:18-cv-01844-GW-KS               6
   PALO AL TO                                                               INADEQUACY OF DISCOVERY RE ‘961 PATENT
        Case 2:18-cv-01844-GW-KS Document 424 Filed 09/10/19 Page 10 of 14 Page ID #:26377



             1       prejudiced by any loss of data, or that Facebook “acted with the intent to deprive”
             2       BlackBerry of information. As such, BlackBerry’s extraordinary relief should be
             3       denied.
             4               A.     Facebook Took Reasonable Steps To Preserve And Produce Data
             5               BlackBerry’s first request for non-technical data related to the ’961 patent came
             6       on June 25, 2019—more than a year after the litigation was commenced. And even
             7       then, BlackBerry sought only
             8
             9                                                                           (Ex. 2, Pl.’s Req. for
           10        Prod. Nos. 125-126.) Facebook only became aware that BlackBerry was seeking this
           11                                   during the July 18, 2019 deposition of Kyle Nekritz. Once
           12        Facebook was put on notice that BlackBerry was seeking
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22                B.     Any Allegedly Lost Information Has Been Replaced
           23                As discussed above, upon learning of BlackBerry’s requests, Facebook took

           24        reasonable steps to preserve the requested data. But nonetheless, in attempts to resolve

           25        the dispute and preserve the Court’s resources, Facebook has worked to locate and

           26
                     6
                         Because of the dispute about accused products (Dkt. 376),
           27
           28
  COOLEY LLP
                                                                          FACEBOOK’S RESP. TO BLACKBERRY’S BRIEF RE
ATTO RNEY S AT LAW   Case No. 2:18-cv-01844-GW-KS               7
   PALO AL TO                                                               INADEQUACY OF DISCOVERY RE ‘961 PATENT
        Case 2:18-cv-01844-GW-KS Document 424 Filed 09/10/19 Page 11 of 14 Page ID #:26378



             1       produce other data that would capture the information sought by BlackBerry. On
             2       September 5, 2019,
             3
             4
             5
             6
             7
             8
             9
           10
           11
           12
           13
           14
           15
           16
           17        BlackBerry thus already has access to the information it alleges was lost and sanctions
           18        are not warranted.
           19               C.     BlackBerry Has Not Been Prejudiced By Any Allegedly Lost Data
           20               Because BlackBerry cannot satisfy the preamble of Rule 37(e) the Court need not
           21        address the alleged prejudice to BlackBerry. (Fed. R. Civ. P. 37(e)(1).) But even if the
           22        Court was to address this prong, BlackBerry’s argument fails. Here, BlackBerry’s sole
           23        argument is that Facebook may argue that it has
           24
           25
           26
           27
           28                                       such, BlackBerry will not suffer any prejudice.
  COOLEY LLP
                                                                           FACEBOOK’S RESP. TO BLACKBERRY’S BRIEF RE
ATTO RNEY S AT LAW   Case No. 2:18-cv-01844-GW-KS                8
   PALO AL TO                                                                INADEQUACY OF DISCOVERY RE ‘961 PATENT
        Case 2:18-cv-01844-GW-KS Document 424 Filed 09/10/19 Page 12 of 14 Page ID #:26379



             1              D.     Facebook Did Not Act With Intent To Deprive BlackBerry of Data
             2              Again, because BlackBerry cannot satisfy the preamble of Rule 37(e) the Court

             3       need not address Facebook’s intent. (Fed. R. Civ. P. 37(e)(2).) But even if the Court

             4       was to address this prong, BlackBerry’s argument again fails.

             5              BlackBerry does not, and cannot, make any attempt to show that Facebook acted

             6       with the requisite intent to deprive BlackBerry of data. As set forth herein, prior to

             7       BlackBerry’s explicit request, Facebook did not believe that the data that BlackBerry

             8       now seeks was relevant. As discussed above, BlackBerry’s first request for any

             9       information beyond mere technical details came in June 2019.               In its motion,

           10        BlackBerry contends that it has long sought usage data, pointing to document requests

           11        53-56. This is a misreading of those requests. Those requests sought technical

           12        information, not usage data. (Dkt. 386-6, Ex. 5, Pl.’s Second Set of Req. for Prod. Nos.

           13        53-56.) If BlackBerry’s earlier discovery requests had called for the type of detailed

           14        data BlackBerry now seeks, the parties would have met and conferred pursuant to the

           15        ESI order. (Dkt. 100 at 14 (stating the parties “shall meet and confer regarding the

           16        production format and scope of data contained in databases in order to ensure that

           17        any information produced is reasonably usable by the receiving party and that its

           18        production does not impose an undue burden on the producing party[.]”)

           19        (emphasis added). That no such meet and confer occurred, and that BlackBerry never

           20        made any attempt to discuss or request

           21        prior to July 18, 2019, shows that BlackBerry’s attempt to shoehorn these new data

           22        requests into vague older requests (Dkt. 386-6, Ex. 5, Pl.’s Second Set of Req. for Prod.

           23        Nos. 53-56) is based purely on hindsight. Facebook did not and could not have known

           24        BlackBerry desired this granular, voluminous information for every Facebook product

           25        until July 2019.

           26               The focus of BlackBerry’s motion appears to be that Facebook should have

           27        retained and produced voluminous historical data

           28
  COOLEY LLP
                                                                         FACEBOOK’S RESP. TO BLACKBERRY’S BRIEF RE
ATTO RNEY S AT LAW   Case No. 2:18-cv-01844-GW-KS              9
   PALO AL TO                                                              INADEQUACY OF DISCOVERY RE ‘961 PATENT
        Case 2:18-cv-01844-GW-KS Document 424 Filed 09/10/19 Page 13 of 14 Page ID #:26380



             1
             2
             3
             4
             5
             6
             7
             8                                                                In sum, Facebook’s retention
             9       policy is implemented consistently and on a routine basis, and certainly is not designed
           10        with the intent to deprive BlackBerry of necessary information in this litigation.
           11        III.   CONCLUSION
           12               For the foregoing reasons, Facebook respectfully requests the court deny
           13        BlackBerry’s motion to compel and for evidentiary sanctions.
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
  COOLEY LLP
                                                                         FACEBOOK’S RESP. TO BLACKBERRY’S BRIEF RE
ATTO RNEY S AT LAW   Case No. 2:18-cv-01844-GW-KS              10
   PALO AL TO                                                              INADEQUACY OF DISCOVERY RE ‘961 PATENT
        Case 2:18-cv-01844-GW-KS Document 424 Filed 09/10/19 Page 14 of 14 Page ID #:26381



             1       Dated: September 10, 2019      COOLEY LLP
             2
             3
                                                    /s/ Heidi L. Keefe
             4                                      COOLEY LLP
                                                    HEIDI L. KEEFE (178960)
             5
                                                    (hkeefe@cooley.com)
             6                                      MARK R. WEINSTEIN (193043)
                                                    (mweinstein@cooley.com)
             7
                                                    MATTHEW J. BRIGHAM (191428)
             8                                      (mbrigham@cooley.com)
                                                    LOWELL D. MEAD (223989)
             9
                                                    (lmead@cooley.com)
           10                                       3175 Hanover Street
                                                    Palo Alto, CA 94304-1130
           11
                                                    Telephone: (650) 843-5000
           12                                       Facsimile: (650) 849-7400
           13
                                                    COOLEY LLP
           14                                       MICHAEL G. RHODES (116127)
                                                    (rhodesmg@cooley.com)
           15
                                                    101 California Street
           16                                       5th Floor
           17                                       San Francisco, CA 94111-5800
                                                    Telephone: (415) 693-2000
           18                                       Facsimile: (415) 693-2222
           19
                                                    Attorneys for Defendants
           20                                       FACEBOOK, INC., WHATSAPP INC.,
           21                                       and INSTAGRAM, LLC

           22
           23
           24
           25
           26
           27
           28
  COOLEY LLP
                                                             FACEBOOK’S RESP. TO BLACKBERRY’S BRIEF RE
ATTO RNEY S AT LAW   Case No. 2:18-cv-01844-GW-KS    11
   PALO AL TO                                                  INADEQUACY OF DISCOVERY RE ‘961 PATENT
